UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 01-20149
                            Summary Calendar



                             MEHDI RAHIMI,

                                                   Plaintiff-Appellant,


                                 VERSUS


                       SEARS ROEBUCK AND COMPANY,

                                                    Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                             (H-99-CV-274)
                             April 22, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      In January 1999, Mehdi Rahimi (plaintiff acting pro se) filed

his original complaint against Sears Roebuck & Company (defendant),

his former employer, seeking recovery for his wrongful discharge

because   of   age    discrimination,     race   and   national   origin



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination, and wrongful discharge under ERISA. In March 2000,

defendant filed its Motion for Summary Judgment seeking dismissal

of   all   plaintiff’s   claims   and   asserting   that   plaintiff   was

terminated because of violations and abuses by plaintiff and his

wife of defendant’s coupon policy offered for each of the four

weeks between Thanksgiving and Christmas and because plaintiff

refused to participate in an investigation of these improper

activities.     The controversy was referred to magistrate judge for

report and recommendation which was issued in September 2000, and

recommended summary judgment in favor of defendant on all of

plaintiff’s claims.      In January 2001, the district court reviewed

and adopted the Memorandum and Recommendations of the magistrate

judge.     Plaintiff appeals to this Court.

      We have carefully reviewed the briefs, the reply brief of

appellant, the record excerpts and relevant portions of the record

itself.     For the reasons stated by the magistrate judge in her

Report and Recommendation, we affirm the decision of the district

court to grant summary judgment in favor of defendant.

             AFFIRMED.




                                    2